30 F.3d 130
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Donald L. RICE, Plaintiff-Appellant,v.Lynn PHILLIPS;  Jimmie R. Mclamb;  James Smith, Doctor;  R.Alan Harrop;  Robert Phillips, Defendants-Appellees.
No. 94-6312.
United States Court of Appeals, Fourth Circuit.
Submitted June 28, 1994.Decided August 1, 1994.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  Terrence M. Boyle, District Judge.  (CA-94-147)
Donald L. Rice, appellant Pro Se.
E.D.N.C.
VACATED AND REMANDED.
Before HALL and LUTTIG, Circuit Judges, and SPROUSE, Senior Circuit Judge.

OPINION
PER CURIAM

1
Donald L. Rice appeals from a district court order dismissing his 42 U.S.C. Sec. 1983 (1988) complaint as frivolous pursuant to 28 U.S.C. Sec. 1915(d) (1988).  We vacate and remand.


2
Rice alleged in his complaint that the Defendants administered antipsychotic medicine to him against his will.  In  Washington v. Harper, 494 U.S. 210 (1990), the Supreme Court held that an inmate "possesses a significant liberty interest in avoiding the unwanted administration of antipsychotic drugs under the Due Process Clause of the Fourteenth Amendment."   Id. at 220-21.  In the case of an inmate with a serious mental illness, this interest can be overcome by the state, and the drugs administered, "if the inmate is dangerous to himself or others and the treatment is in the inmate's medical interest."   Id. at 227.


3
Rice's complaint alleges that prison officials administered antipsychotic medicine to him against his will.  Given Rice's liberty interest in not having antipsychotic drugs administered against his will, this allegation is sufficient to withstand dismissal as frivolous under 28 U.S.C. Sec. 1915(d).   See Neitzke v. Williams, 490 U.S. 319, 331 (1989).  We cannot say that Rice's claim "lacks even an arguable basis in law,"  id. at 328.1  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid in the decisional process.2

VACATED AND REMANDED


1
 In addressing this case, the district court should first direct Rice to particularize his allegations against each Defendant


2
 We deny Rice's motion for appointment of counsel